          Case 1:15-cr-00287-JSR Document 318 Filed 07/26/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                                1:15-cr-00287-JSR
                         - against -
                                                                NOTICE OF MOTION
SEAN STEWART,
                                       Defendant.


         PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and

Declaration of Steven M. Witzel, dated July 26, 2019 with attached exhibits, Defendant Sean

Stewart hereby moves in limine, by and through his undersigned counsel, for an Order

precluding the Government from introducing Robert Stewart’s double hearsay statement.

         Per the Court’s May 16, 2019 Order, the government has until August 9, 2019 to respond

to this motion.

Dated:    New York, New York
          July 26, 2019
                                                    FRIED, FRANK, HARRIS, SHRIVER
                                                     & JACOBSON LLP

                                                    By:             /s/ Steven M. Witzel
                                                                     Steven M. Witzel

                                                    Steven M. Witzel
                                                    Lawrence Gerschwer
                                                    R. David Gallo
                                                    Leigh G. Rome
                                                    One New York Plaza
                                                    New York, New York 10004-1980
                                                    (212) 859-8000
                                                    steven.witzel@friedfrank.com

                                                    Attorneys for Defendant Sean Stewart
